PER CURIAM.
The appellant was convicted of armed burglary of a dwelling, armed robbery, sexual battery, and kidnapping. He received three concurrent life sentences and life probation. He challenges the kidnapping conviction and the imposition of certain costs.
We find the trial court properly denied defense counsel’s motion for judgment of acquittal on the kidnapping count because the movement of the victim during the burglary and robbery satisfied the test laid out in Faison v. State, 426 So.2d 963 (Fla.1983).
We agree, however, with the appellant that it was error to impose the $2 discretionary cost pursuant to section 943.25(13), Florida Statutes (1993), because the trial court did not give the appellant notice of the imposition of this cost at sentencing. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). The assessment of a $433 “cost/ fine” was also error as it was not orally announced at sentencing. We note that it would be a better practice for the sentencing court to list orally all items of costs that it is imposing at sentencing instead of lumping them together in one announced figure as was done here.
Accordingly, we affirm the kidnapping conviction and sentence but strike the two cost items discussed above.
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ„ concur.